IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20910
                         Summary Calendar



WARREN PIERRE CANADY,

                                         Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-1947
                       - - - - - - - - - -
                         October 17, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Warren Pierre Canady appeals the district court’s denial as

procedurally barred of the speedy-trial claim presented in his

28 U.S.C. § 2254 petition.   The district court erred in finding

that the claim had not been presented to the state courts.

According to the Texas Court of Criminal Appeals, in a response

to our certified questions filed after the ruling of the district

court, the claim was presented to and considered by that court in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20910
                                -2-

a state habeas application.   Thus, it was not procedurally

barred.   Although the district court gave an alternative holding

that the speedy trial claim lacked merit, the basis in the record

must be clarified before that conclusion may be considered by

this court.   Accordingly, the portion of the district court’s

order denying Canady’s speedy-trial claim is VACATED, and this

case is hereby REMANDED for the district court to elaborate on

its reasons for concluding the claim lacks merit.

     Canady’s motion to expedite his appeal is hereby DENIED.